Ed. F. McFaddin, Justice, dissenting. My dissent goes to the reversal on the cross-appeal of Mrs. Kearney. Here is the situation. Mr. Kearney filed suit for divorce in Washington County, Arkansas, on November 2, 1953. Mrs. Kearney filed her resistance on January 7, 1954, in which she asked for alimony, suit money, and attorney’s fees. In a subsequent pleading, filed January 22, 1954, Mrs. Kearney stated that Mr. Kearney was in arrears $1,900.00 — being four monthly payments of $475.00 each, covering the period from September, 1953, to January, 1954 — on an order for temporary alimony made by a Missouri court. On January 23, 1954, the Washington Chancery Court heard Mrs. Kearney’s request for the temporary alimony, etc., and ordered Mr. Kearney to pay Mrs. Kearney pendente lite: (a) alimony at $400.00 per month beginning that day; (b) $926.87 suit money already expended; (c) $250.00 suit money to be expended; and (d) $750.00 for partial attorney’s fee. But the Washington Chancery Court did not order Mr. Kearney on the pendente lite hearing on January 23,1954, to pay the $1,900.00 back alimony that had accrued under the pendente lite order of the Missouri court. Now the majority of the Arkansas Supreme Court is holding that the Chancellor committed reversible error in the pendente lite hearing of January 23,1954, in refusing to order Mr. Kearney to pay the $1,900.00 back alimony that had accrued under the Missouri pendente lite order. I dissent on this point. We have repeatedly held that the allowance or dis-allowance of alimony pendente lite is in the sound discretion of the Chancellor, and that we will not reverse the Chancellor on such pendente lite matters unless there is an abuse of discretion. In Gladfelter v. Gladfelter, 205 Ark. 1019, 172 S. W. 2d 246 — a case cited and relied on by the majority — we said: ‘ ‘ This court has also consistently held that the questions of alimony, and the amount to be allowed to the wife, during the pendency of a suit for divorce, together with her costs and attorney’s fees, are within the sound discretion of the trial court, and unless there has been abuse of this discretion the court’s action will not be disturbed here.” In the later case of Lewis v. Lewis, 222 Ark. 743, 262 S. W. 2d 456, we said: “We have also repeatedly held that the question of the allowance of alimony pendente lite is within the sound discretion of the Chancellor, and unless there has been an abuse of this discretion his action will not be disturbed on appeal. ’ ’ Tested by the foregoing holdings, I cannot see .any abuse of discretion by the Chancellor in refusing — in this pendente lite proceeding — to enforce a pendente lite order of a Missouri court. The Chancellor might well have decided to wait until final hearing in this case to award judgment on the Missouri alimony order. But the majority is now saying that the Chancellor abused his discretion because in a pendente lite hearing he did not enforce a pendente lite order from Missouri. It is certainly “new law” to hold that in advance of a hearing on the merits, the Chancery Court must enforce a pendente lite order for alimony from another State just because such order could have been appealed in the State in which it was rendered. I submit that the Chancery Court still has some discretion in pendente lite hearings: but the majority seems to hold otherwise. The majority cites the Gladfelter case as authority for reversing the Chancellor, because in the Gladfelter case the award for alimony had been rendered in Alabama, in which State a pendente lite order is not appealable. But just because the pendente lite order in Missouri was appealable, is no reason why the Chancellor of Washington County, Arkansas, had to enforce the order in a pendente lite hearing in this State. I submit that the Chancellor correctly and wisely exercised his discretion in delaying until final hearing the question of enforcing the Missouri order. Therefore, I dissent from the majority holding in regard to the cross-appeal.